Title: Editorial Note on Franklin’s Accounts, 1779
From: 
To: 


Of the accounts discussed throughout the French period, the following still apply: VI, XII, XIII, XVI, XVII, XIX, XXI–XXIII. We offer here a summary of entries which have not found a place elsewhere in our annotation, but which provide insights into Franklin’s private and public life during the course of this volume.
Account VI (XXIII, 21) records an Oct. 13 payment of 32 l.t. for Franklin’s subscription to the Mercure de France.
Account XVI (Cash Book, XXVI, 3). The predominant entries for this period are the recurring expenses of running the foundry. It was headed by Hémery, whose weekly salary amounted to 24 l.t. Hémery was assisted by Beauville (at 12 l.t. per week), plus a woman and a boy at 3 l.t. each. Disbursements were made for lead, blankets, and wood. On July 28, Franklin purchased 162 l.t.’s worth of punches from Fagnion and on September 26 he paid Fagnion 156 l.t. for punches and matrices.
A number of entries were marked C for charity. Some of those sums were for prisoners or former prisoners: on July 2, 48 l.t. went to Daniel Duchemin, “Officer who has been a Prisoner”; others for people in distress: 72 l.t. were advanced on August 2 to “Mr Stewart a young Gentleman of Baltimore in want of Money to get home”; a Polish abbé received 24 l.t. on August 21 while “Un pauvre Matelot François-Americain” got 24. An undisclosed sum was contributed on September 26 to the “Collector for the Sufferers by Fire.” On October 24, “M. Mante, an Author in Prison” received 24 l.t.
Franklin’s personal expenditures included gratuities at the baths, including eau de Cologne, and to Vergennes’ messenger on August 21. His wardrobe cost him 43 l.t. paid to Mme Grand for repairing his shirts and 30 l.t. to Mlle Bonnefoy “to buy Stuff for my Bed-gown.”

And finally there was, on July 23, a payment of 3 l.t. “for returning Flore,” presumably a house pet.
Account XXII (XXVIII, 4). Franklin’s personal account with F. Grand has few entries for this period. On July 16 he received five months’ worth of dividends on the eight shares of the Caisse d’Escompte that he had purchased on February 19, i.e., a sum of 680 l.t. On August 30 he bought two more of those shares for 6728.8.0 l.t.
Account XXIII (XXIX, 3). In addition to the items mentioned elsewhere in this volume there are the customary household expenses: payments to Fremont the maître d’hôtel, expenses for the menservants François and Arbelot, 141.10.0 l.t. for Gombeau the carpenter’s account, and 240 l.t. for Brunel the carpenter. On August 11 Franklin paid 33 l.t. to Ruault for books.
